significant index number aa it ar ‘ dollar_figure - n n rr fs e tey gat t department of the treasury internal_revenue_service washington dc tax exempt anq overnment entinegs division jun tep qa’ ad re plan no ein plan taxpayer dear this letter constitutes notice that approval has been granted for your request for a 5-year automatic_extension for amortizing the unfunded liabilities as of date for the above-named plan which are described in sec_431 b b and b of the internal_revenue_code code and sec_304 and sec_304 of the employee_retirement_income_security_act_of_1974 erisa’ this extension is effective with the plan_year beginning date this extension applies to the aligible amortization charge bases astablished as of date the extension of the amortization periods of the unfunded liabilities of the plan was granted in accordance with sec_431 d of the code sec_431 d a of the code requires the secretary to extend the period of time required to amortize any unfunded_liability of a plan fora period of time not in 8xcess of years if the plan submits an application meeting tha criteria stated in sec_431 the plan has submitted the required information to meet the criteria in sec_431 d b including a cartification fram the plan's actuary that absent the 8atansion under subparagraph a the plan would have an lecumuul ated furding doficiency in the current plan_year or any of the succeeding plan years plan's funding status the plan pansor has adopted a plan to unprovea the iii the plan is projected to have sufficient assets to timely pay expected benefits and anticipated expenditures over the amortization period as extended and iv the notice required under paragraph a has been provided we have sent a copy of this letter to the manager ep classification in baltimore maryland to the manager ep compliance unit in chicago illinois and to your authorized representative pursuant to a power_of_attorney on file in this office this ruling is directed only to the taxpayer that requested it sec_6110 of the internal_revenue_code provides that it may not be used or cited by others as precedent if you require further assistance in this matter please contact id at sincerely yours david m ziegler manager ep actuarial group cc
